DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:
in claim 1, line 11: “the first and second open basis” should be “the first open basin and second open basin”; and
in claim 1, line 13: the comma after “basin” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10, 12-13, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the fluid” in line 9 and “the patient” in line 10 in which there are insufficient antecedent bases for these limitations in the claim.
Claims 2-3, 5-10, 12-13, and 18-20 are rejected by virtue of their dependence from claim 1.

Claim 18 recites “outer edges of the structure” in line 2, but it is not clear if this recitation includes “a leading outer edge” of claim 1, line 4.  The relationship between these two recitations should be made clear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-7 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2006/0253968 (Mosler)(previously cited).
With respect to claim 1, Mosler teaches a fluid collection device comprising:
a rigid or semi-rigid structure (the bedpan 50 made from the material of paragraph 0056 of Mosler) having a first open basin (the first cavity 12 of Mosler) formed in the structure, a second open basin (the second cavity 3 of Mosler) formed in the structure and positioned adjacent the first open basin, a leading outer edge (the top edge of the front wall 19 of Mosler), and a second edge (the top edge of the wall 21 of Mosler) opposite the leading outer edge, 

wherein the second edge (the top edge of the wall 21 of Mosler) separates the first and second open basis and comprises a groove or gap (either the notches 23 or the gap above the wall 21 but below the rim of Mosler) by which the fluid passively overflows from the first open basin to the second open basin once a threshold volume is collected by the first open basin.
With respect to claim 2, Mosler teaches that the leading outer edge is wedge-shaped configured to fit under the patient’s buttocks while the patient is supine (the top edge of the front wall 19 of Mosler is wedge-shaped and has this ability).
With respect to claim 5, Mosler teaches that the first and second basins are flat-bottomed open basins formed in the rigid or semi-rigid structure (see the flat-bottom basins forming the cavities 12 and 3 in FIG. 5 of Mosler).
With respect to claim 6, Mosler teaches that the rigid or semi-rigid structure is a tray that includes the first and second basins formed in the tray (the bedpan 50 of Mosler).
With respect to claim 7, Mosler teaches that the first basin is configured to be calibrated by means of gradation marks provided on at least one sidewall thereof to indicate a volume of fluid in the first basin (the graduations 15 of Mosler).
With respect to claim 18, Mosler teaches that outer edges of the structure include downwardly directed sidewalls that have edges co-planar with flat bottoms of the first and second open basins, so as to support the device on a flat surface and permit the device to be 
With respect to claim 19, Mosler teaches that the device is moulded and made from a plastics material (the injection molded clarified polypropylene (PP) of paragraph 0056 of Mosler) or is made from metal and is press-formed.
With respect to claim 20, the recitation “wherein the fluid is blood, the device is an obstetric fluid collection device for collecting and measuring postpartum blood loss, and wherein the threshold volume of fluid collected indicates a possibility of postpartum haemorrhage” does not include any structural distinction from that disclosed by Mosler).

Claims 1, 5-6, 8, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mosler.
With respect to claim 1, Mosler teaches a fluid collection device comprising:
a rigid or semi-rigid structure (the bedpan 50 made from the material of paragraph 0056 of Mosler) having a first open basin (the second cavity 3 of Mosler) formed in the structure, a second open basin (the first cavity 12 of Mosler) formed in the structure and positioned adjacent the first open basin, a leading outer edge (the top edge of the rear wall 33 of Mosler), and a second edge (the top edge of the wall 21 of Mosler) opposite the leading outer edge, 
wherein the first open basin is adjacent the leading outer edge and is configured for receiving the fluid discharged by the patient (the second cavity 3 of Mosler is adjacent to the top edge of the rear wall 33 of Mosler and is configured for receiving fluid),

With respect to claim 5, Mosler teaches that the first and second basins are flat-bottomed open basins formed in the rigid or semi-rigid structure (see the flat-bottom basins forming the cavities 12 and 3 in FIG. 5 of Mosler).
With respect to claim 6, Mosler teaches that the rigid or semi-rigid structure is a tray that includes the first and second basins formed in the tray (the bedpan 50 of Mosler).
With respect to claim 8, Mosler teaches that the second basin is configured to be calibrated by means of gradation marks provided on at least one sidewall thereof to indicate a volume of fluid in the second basin (the graduations 15 of Mosler).
With respect to claim 18, Mosler teaches that outer edges of the structure include downwardly directed sidewalls that have edges co-planar with flat bottoms of the first and second open basins, so as to support the device on a flat surface and permit the device to be carried by inserting fingers behind the downwardly directed sidewalls (see the flanges 8 in FIG. 6 of Mosler).
With respect to claim 19, Mosler teaches that the device is moulded and made from a plastics material (the injection molded clarified polypropylene (PP) of paragraph 0056 of Mosler) or is made from metal and is press-formed.
With respect to claim 20, the recitation “wherein the fluid is blood, the device is an obstetric fluid collection device for collecting and measuring postpartum blood loss, and wherein .

Claims 1, 3, 5-6, 13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,333,188 (Jensen).
With respect to claim 1, Jensen teaches a fluid collection device comprising:
a rigid or semi-rigid structure (the structure 10 of Jensen made metal or plastic) having a first open basin (the left receptacle in FIG. 1 of Jensen) formed in the structure, a second open basin (the right receptacle in FIG. 1 of Jensen) formed in the structure and positioned adjacent the first open basin, a leading outer edge (the edge of the left-most wall in FIG. 1 of Jensen), and a second edge (the left-most edge of the rib 26 of Jensen; see FIG. 5 of Jensen) opposite the leading outer edge, 
wherein the first open basin is adjacent the leading outer edge and is configured for receiving the fluid discharged by the patient (the left receptacle in FIG. 1 is adjacent to the edge of the left-most wall in FIG. 1 of Jensen and is configured for receiving fluid),
wherein the second edge (the left-most edge of the rib 26 of Jensen) separates the first and second open basis and comprises a groove or gap (the U-shaped groove in the rib 26 as seen in FIG. 2 of Jensen) by which the fluid passively overflows from the first open basin to the second open basin once a threshold volume is collected by the first open basin.
With respect to claim 3, Jensen teaches that the device has a rectangular outer profile in plan view with the first and second open basins, with the first basin located in one half of the 
With respect to claim 5, Jensen teaches that the first and second basins are flat-bottomed open basins formed in the rigid or semi-rigid structure (see FIG. 7 of Jensen).
With respect to claim 6, Jensen teaches that the rigid or semi-rigid structure is a tray that includes the first and second basins formed in the tray (see FIG. 5 of Jensen).
With respect to claim 13, Jensen teaches that the device has a consistent height between its bottom and top surfaces, so that the first and second basins are horizontally positioned when the structure is placed on a flat horizontal surface (sees FIG. 5 and 7 of Jensen).
With respect to claim 20, the recitation “wherein the fluid is blood, the device is an obstetric fluid collection device for collecting and measuring postpartum blood loss, and wherein the threshold volume of fluid collected indicates a possibility of postpartum haemorrhage” does not include any structural distinction from that disclosed by Jensen).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over CN 202960464 (Zhang)(previously cited) in view of U.S. Patent No. 2,639,439 (Perry)(previously cited).

With respect to claim 1, the combination teaches or suggests a fluid collection device comprising:
a rigid or semi-rigid structure having a first open basin (the basin 2 of Zhang) formed in the structure, a second open basin (the peripheral lip 11 of Perry) formed in the structure and positioned adjacent the first open basin, a leading outer edge (the top edge of support 3 of Zhang), and a second edge opposite the leading outer edge (the top edge of the wall of the basin 2 with the notch in it),
wherein the first open basin is adjacent the leading outer edge and is configured for receiving the fluid discharged by the patient (the basin 2 of Zhang is adjacent to the top edge of support 3 of Zhang and is configured to receive fluid),
wherein the second edge (the top edge of the wall of the basin 2 with the notch in it) separates the first and second open basis (the basin 2 of Zhang and the peripheral lip 11 of Perry) and comprises a groove or gap (the notch of Zhang) by which the fluid 
With respect to claim 5, the combination teaches or suggests that the first and second basins are flat-bottomed open basins formed in the rigid or semi-rigid structure (the basin 2 of Zhang and the peripheral lip 11 of Perry are flat-bottomed open basins).
With respect to claim 6, the combination teaches or suggests that the rigid or semi-rigid structure is a tray that includes the first and second basins formed in the tray (the tray formed from the structure of FIG. 1 of Zhang with the peripheral lip 11 of Perry).
With respect to claim 7, the combination teaches or suggests that the first basin is configured to be calibrated by means of gradation marks (the marks 4 of Zhang) provided on at least one sidewall thereof to indicate a volume of fluid in the first basin.
With respect to claim 12, the combination teaches or suggests that the first basin is oval in plan view (the basin 2 of Zhang is oval), and the second basin is rectangular in the plan view (the peripheral lip 11 of Perry is rectangular since it mimics the overall shape of the device of Zhang).
With respect to claim 13, the combination teaches or suggest that the device has a consistent height between its bottom and top surfaces (the top surfaces being the upper surfaces of the curved rim of basin 2 and/or the flat upper surface toward the rear of the device; the bottom surfaces being the flat bottom of the device), so that the first and second basins are horizontally positioned when the structure is placed on a flat horizontal surface.

Claims 9-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Perry, and further in view of CN 203790045 (Zhao)(previously presented).

With respect to claim 9, the combination teaches or suggests that the first basin holds 500ml of fluid (the marks 4 of Zhang range at least from 500-3500 ml).
With respect to claim 10, the combination teaches or suggests that the first basin holds between 500 and 1500 ml of fluid (the marks 4 of Zhang range at least from 500-3500 ml).
With respect to claim 20, the combination teaches or suggests that the fluid is blood (the blood of Zhang), the device is an obstetric fluid collection device for collecting and measuring postpartum blood loss (the postpartum blood collection of Zhang), and wherein the threshold volume of fluid collected indicates a possibility of postpartum haemorrhage (the marks 4 of Zhang range at least from 500-3500 ml).

Response to Arguments
The Applicant’s arguments filed 3/1/2022 have been fully considered.
Claim objections
There are new grounds of claim objections that were necessitated by the claim amendments filed on 3/1/2022.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph that were necessitated by the claim amendments filed on 3/1/2022.

With respect to “outer edges of the structure” of claim 18, line 2, the Applicant’s amendment does not address the indefiniteness issue with this term since it is not clear if this recitation includes “a leading outer edge” of claim 1, line 4.  The relationship between these two recitations should be made clear.
Prior art rejection based on Mosler
The Applicant asserts:

    PNG
    media_image1.png
    129
    786
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    436
    774
    media_image2.png
    Greyscale


The same logic holds regardless of which cavity of Mosler is considered the first open basin and which is considered the second open basin.
The rejections of the dependent claims of claims 2, 5-8, and 18-20 based on Mosler are proper since the rejections of claim 1 are proper and Mosler teaches the structural features of claims 2, 5-8, and 18-20.
Prior art rejection based on Zhang and Perry
The Applicant asserts:

    PNG
    media_image3.png
    406
    759
    media_image3.png
    Greyscale


In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The combination of Zhang and Perry discloses that the second edge (the top edge of the wall of the basin 2 with the notch in it) separates the first and second open basis (the basin 2 of Zhang and the peripheral lip 11 of Perry, both of which are separated by the wall of basin 2 with the notch in it) and comprises a groove or gap (the notch of Zhang) by which the fluid passively overflows from the first open basin to the second open basin once a threshold volume is collected by the first open basin.
The rejection of the dependent claims of claims 5-7 and 13 based on Zhang and Perry is proper since the rejection of claim 1 is proper and the combination of Zhang and Perry teaches or suggests the structural features of claims 5-7 and 13.
The rejection of the dependent claims of claims 9-10 and 20 based on Zhang, Perry, and Zhao is proper since the rejection of claim 1 is proper and the combination of Zhang, Perry, and Zhao teaches or suggests the structural features of claims 9-10 and 20.
New grounds of prior art rejections
There are new grounds of prior art claim rejections that were necessitated by the claim amendments filed on 3/1/2022.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791